


EXHIBIT 10.52


EXECUTION VERSION


    




AMENDED AND RESTATED
GOVERNANCE AND OPTION AGREEMENT


by and among


INTERCONTINENTAL EXCHANGE GROUP, INC.


NYSE EURONEXT HOLDINGS LLC


EURONEXT N.V.


NYSE EURONEXT (HOLDING) N.V.
and
STICHTING NYSE EURONEXT


dated as of
November 13, 2013

































1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page Number
 
AMENDED AND RESTATED GOVERNANCE AND OPTION AGREEMENT
 
RECITALS
4


1.
CERTAIN DEFINITIONS AND INTERPRETATIONS
4


 
1.1
Definitions
9


 
1.2
Interpretation; Absence of Presumption
9


2.
THE FOUNDATION
9


 
2.1
Name
9


 
2.2
Offices
9


 
2.3
Purposes
9


 
2.4
Articles of Incorporation
9


 
2.5
Priority Shares
10


3.
BOARD OF DIRECTORS
10


 
3.1
Authority
10


 
3.2
Number and Certain Qualifications of Directors
10


 
3.3
Appointment of Directors; Term; Successor Directors
10


 
3.4
Actions by the Directors; Meetings of the Board of Directors
12


 
3.5
Duties of the Directors
12


 
3.6
Compensation of Directors
13


4.
REMEDIES
13


 
4.1
Exercise of Remedies
13


 
4.2
Call Option Remedies
13


 
4.3
Operation of the Foundation Property
15


 
4.4
Unwinding of Remedies
16


 
4.5
Further Assurances
16


5.
CONSIDERATIONS OF THE BOARD OF DIRECTORS
17


 
5.1
Euronext Subsidiaries
17


 
5.2
Compliance with Laws
17


 
5.3
Submission to Jurisdiction of Amsterdam Courts and the European Regulators
18


 
5.4
Initiatives by the Board of Directors
19


 
5.5
Request from ICE Group or DNO Holder
19


6.
CONFIDENTIAL INFORMATION
19


 
6.1
Limits on Disclosure
19


 
6.2
Certain Disclosure Permitted
19


 
6.3
Inspection
19


7.
LIABILITY, INDEMNIFICATION AND EXCULPATION
19


 
7.1
Liability
19


 
7.2
Exculpation
20


 
7.3
Indemnification
20


 
7.4
Insurance
20


 
7.5
Survival
20


8.
MISCELLANEOUS
20


 
8.1
Capital, Costs and Expenses
20


 
8.2
Amendments
20


 
8.3
Governing Law
21


 
8.4
Jurisdiction
21


 
8.5
Entire Agreement
21


 
8.6
Counterparts
21




2

--------------------------------------------------------------------------------




 
8.7
Governing language
21


 
8.8
Third parties
21


 
8.9
Notices
22


 
8.10
Severability
23


 
8.11
Assignment
23


 
8.12
Accession by NYSE Euronext
23


 
8.13
Termination
23


 
8.14
Certain United States Tax Matters
24


 
8.15
Intermediate holding companies
24










3

--------------------------------------------------------------------------------








AMENDED AND RESTATED GOVERNANCE AND OPTION AGREEMENT
This AMENDED AND RESTATED GOVERNANCE AND OPTION AGREEMENT, dated as of November
13, 2013 (this “Agreement”), which amends and restates the Governance and Option
Agreement, dated as of April 4, 2007 (the “Original Governance and Option
Agreement”), by and among NYSE Euronext, a Delaware corporation and the legal
predecessor to NYSE Euronext Holdings LLC (formerly known as Baseball Merger
Sub, LLC) by way of merger (“NYSE Euronext”), Euronext N.V., a public limited
company incorporated and existing under the laws of the Netherlands
(“Euronext”), NYSE Euronext (Holding) N.V., a public limited company
incorporated and existing under the laws of the Netherlands (“Holdco”), and
Stichting NYSE Euronext, a foundation (stichting) incorporated and existing
under the laws of the Netherlands (the “Foundation”), is entered into by and
among IntercontinentalExchange Group, Inc., a Delaware corporation (“ICE
Group”), NYSE Euronext Holdings LLC (formerly known as Baseball Merger Sub,
LLC), a Delaware limited liability company and a wholly owned subsidiary of ICE
Group and the legal successor to NYSE Euronext by way of merger, Euronext,
Holdco and the Foundation.
RECITALS
WHEREAS, NYSE Euronext, IntercontinentalExchange, Inc. (“ICE”) and NYSE Euronext
Holdings LLC (then known as Baseball Merger Sub, LLC), a Delaware limited
liability company and a wholly owned subsidiary of ICE Group, have entered into
that certain Agreement and Plan of Merger, dated as of December 20, 2012, as
amended and restated as of March 19, 2013 (the “Merger Agreement”), by and among
NYSE Euronext, ICE, ICE Group, Braves Merger Sub, Inc., a Delaware corporation
and wholly owned subsidiary of ICE Group, and NYSE Euronext Holdings LLC (then
known as Baseball Merger Sub, LLC), pursuant to which NYSE Euronext and ICE
agreed to combine their businesses under ICE Group on the terms and subject to
the conditions set forth in the Merger Agreement (the “Merger”);
WHEREAS, ICE Group, NYSE Group, Inc. (“NYSE Group”) and Euronext desire to
maintain, following completion of the Merger, an appropriate regulatory balance
between the U.S. Laws, on the one hand, and European Laws, on the other hand,
with regard to (i) the Euronext Regulated Markets and the NYSE Group Securities
Exchanges, (ii) the issuers listed on the Euronext Regulated Markets and the
NYSE Group Securities Exchanges and (iii) the broker-dealers and financial
services firms operating on the Euronext Regulated Markets and the NYSE Group
Securities Exchanges and certain other market participants;
WHEREAS, a Material Adverse Change of U.S. Law could disrupt this regulatory
balance and be detrimental to the Euronext Regulated Markets, the issuers listed
on such Euronext Regulated Markets and/or the broker-dealers operating on such
Euronext Regulated Markets;
WHEREAS, subject to the terms and conditions set forth herein, the parties
desire to continue to provide the independent Foundation the power to exercise
the Remedies in the event that such action is needed to effectively mitigate the
effects of a Material Adverse Change of U.S. Law on a Euronext Regulated Market,
the issuers listed on such Euronext Regulated Market and/or the members of such
Euronext Regulated Market;
WHEREAS, the Foundation and the Board of Directors shall perform their duties
and exercise their rights and powers independently in accordance with their
duties and obligations set forth in this Agreement and in the Articles of
Incorporation;
WHEREAS, a guiding principle set forth in this Agreement and in the Articles of
Incorporation is that the first duty of the Foundation shall be to act in the
public interests of the markets operated by Euronext and its Subsidiaries to the
extent necessary to avoid the application of a Material Adverse Change of U.S.
Law to such markets in accordance with the terms and conditions set forth in
this Agreement and in the Articles of Incorporation; and
WHEREAS, the European Regulators have approved this Agreement, the Articles of
Incorporation and the Conditions of Administration.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1
CERTAIN DEFINITIONS AND INTERPRETATIONS

1.1
Definitions

“Advocacy Actions” has the meaning set forth in Section 5.4.

4

--------------------------------------------------------------------------------




“Affected Subsidiary” means a Euronext Market Subsidiary owning or operating a
Euronext Regulated Market to which a Material Adverse Change of U.S. Law
applies.
“Agreement” has the meaning set forth in the preamble hereof.
“Articles of Incorporation” means the articles of incorporation of the
Foundation as laid down in its deed of incorporation dated April 4, 2007, as
amended as of or about the date hereof, and as subsequently amended from time to
time in accordance with the terms thereof and hereof.
“Assumed Matters” means, with respect to any Person, any or all of the following
matters over which the Foundation must assert control in order to cause an
Affected Subsidiary to cease to be subject to a Material Adverse Change in U.S.
Law: (a) changes to the Rules of an Affected Subsidiary, (b) decisions to enter
into (or not enter into) or alter the terms of listing agreements of an Affected
Subsidiary with Non-U.S. Issuers; (c) decisions to enter into (or not enter
into) or alter the terms of contractual arrangements with any Non-U.S. Financial
Services Firms in relation to an Affected Subsidiary; (d) changes in the
information and communications technology for an Affected Subsidiary; (e)
changes in clearing and settlement for an Affected Subsidiary; and (f) decisions
to eliminate or impair the existence or continuation of a Euronext Regulated
Market.
“Beneficiary Subsidiary” has the meaning set forth in Section 4.2(b).
“Board of Directors” has the meaning set forth in Section 3.2(a).
“Call Option Remedy” has the meaning set forth in Section 4.1(b).
“Cause” means, in relation to a Director, any of the following: (a) a breach of
the duties of the Director set forth herein, in Dutch law or in the Articles of
Incorporation, (b) any misconduct, fraud, misappropriation or embezzlement by
the Director, and (c) the incapacity to perform the duties set forth herein, in
Dutch law or in the Articles of Incorporation as a result of insanity,
disability or incompetency (determined by a court of competent jurisdiction or a
competent Governmental Entity.
“College of European Regulators” means the Committee of Chairmen of the European
Regulators originally established pursuant to Memoranda of Understanding dated
22 March 2001, 3 March 2003 and 24 June 2010.
“Conditions of Administration” means the conditions of administration
(administratievoorwaarden) established by the Foundation setting forth the terms
and conditions governing the Depositary Receipts, as amended as of or about the
date hereof, and as subsequently amended from time to time in accordance with
the terms thereof and hereof.
“Covered Claim” has the meaning set forth in Section 8.4(a).
“Depositary Receipts” means the registered certificates (certificaten)
representing the Deposited Securities (including all economic rights to which a
holder of the Deposited Securities is entitled) to be issued by the Foundation
in accordance with and subject to the Conditions of Administration.
“Deposited Securities” has the meaning set forth in Section 4.2(a).
“Director” means, at any time, each member of the Board of Directors of the
Foundation.
“Eligibility Requirements” has the meaning set forth in Section 3.2(a).
“Euronext” has the meaning set forth in the preamble hereof.
“Euronext Confidential Information” has the meaning set forth in Section 6.1.
“Euronext Market Subsidiary” has the meaning ascribed to “European Market
Subsidiary” set forth in the Bylaws of ICE Group as it may be amended from time
to time; provided, however, that, if the provision of the Bylaws of ICE Group in
which the definition of “European Market Subsidiary” appears shall have been
suspended or have been revoked or repealed pursuant to the terms of the Bylaws
of ICE Group, then the definition of “Euronext Market Subsidiary” shall have the
meaning set forth in the Bylaws of ICE Group as of immediately prior to such
suspension, revocation or repeal, as the case may be, unless otherwise amended
pursuant to the terms of this Agreement.

5

--------------------------------------------------------------------------------




“Euronext Regulated Market” has the meaning ascribed to “European Regulated
Market” in the Bylaws of ICE Group as it may be amended from time to time;
provided, however, that, if the provision of the Bylaws of ICE Group in which
the definition of “European Regulated Market” appears shall have been suspended
or have been revoked or repealed pursuant to the terms of the Bylaws of ICE
Group, then the definition of “Euronext Regulated Market” shall have the meaning
set forth in the Bylaws of ICE Group as of immediately prior to such suspension,
revocation or repeal, as the case may be, unless otherwise amended pursuant to
the terms of this Agreement.
“Europe” has the meaning set forth in the Bylaws of ICE Group as it may be
amended from time to time; provided, however, that, if the provision of the
Bylaws of ICE Group in which the definition of “Europe” appears shall have been
suspended or have been revoked or repealed pursuant to the terms of the Bylaws
of ICE Group, then the definition of “Europe” shall have the meaning set forth
in the Bylaws of ICE Group as of immediately prior to such suspension,
revocation or repeal, as the case may be, unless otherwise amended pursuant to
the terms of this Agreement.
“European Exchange” has the meaning set forth in the Bylaws as it may be amended
from time to time; provided, however, that, if the provision of the Bylaws in
which the definition of “European Exchange Regulations” appears shall have been
suspended or have been revoked or repealed pursuant to the terms of the Bylaws
of ICE Group, then the definition of “European Exchange Regulations” shall have
the meaning set forth in the Bylaws of ICE Group as of immediately prior to such
suspension, revocation or repeal, as the case may be, unless otherwise amended
pursuant to the terms of this Agreement.
“European Law” means any law, bill, directive, rule or regulation enacted or
executed by any Government Entity in Europe.
“European Regulator” has the meaning set forth in the Bylaws of ICE Group as it
may be amended from time to time; provided, however, that, if the provision of
the Bylaws of ICE Group in which the definition of “European Regulator” appears
shall have been suspended or have been revoked or repealed pursuant to the terms
of the Bylaws of ICE Group, then the definition of “European Regulator” shall
have the meaning set forth in the Bylaws of ICE Group as of immediately prior to
such suspension, revocation or repeal, as the case may be, unless otherwise
amended pursuant to the terms of this Agreement.
“Exchange Act” means U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Existing U.S. Laws” means U.S. Laws enacted on or prior to the date hereof and
in effect as of the date hereof.
“Foundation” has the meaning set forth in the preamble hereof.
“Foundation Property” means all estate, right, title and interest acquired by
the Foundation pursuant to this Agreement (including, after the exercise of the
Call Option Remedy, the Deposited Securities), whether held directly or
indirectly (including through any corporation or other Subsidiary), as the same
may be added to or changed from time to time following the acquisition thereof.
“Foundation Purposes” has the meaning set forth in Section 2.3.
“Government Entity” means any supranational, national or local government,
governmental or regulatory authority, agency, commission, body or other
governmental or regulatory entity.
“Holdco” has the meaning set forth in the preamble hereof.
“ICE” has the meaning set forth in the Recitals.
“ICE Group” has the meaning set forth in the preamble hereof.
“Initial Directors” has the meaning set forth in Section 3.3(a).
“Material Adverse Change of U.S. Law” means, with respect to any Euronext
Regulated Market:

6

--------------------------------------------------------------------------------




(i) the enactment of a New U.S. Law (including the enactment of a New U.S. Law
that amends an Existing U.S. Law and including the enactment or adoption of
regulations implementing any New U.S. Law or, if applicable, regulations
amending or replacing regulations implementing any New U.S. Law or Existing U.S.
Law); or
(ii) a change of interpretation of any New U.S. Law or Existing U.S. Law or
regulations by a competent U.S. Regulatory Authority or a U.S. court of
competent jurisdiction pursuant to an order or judgment that is final, binding
and not subject to appeal;
in each case having a material adverse effect (including as may result from an
increase in the regulatory burden that may occur as a result of such law) on:
1)
a substantial proportion of the Non-U.S. Issuers listed on such Euronext
Regulated Market or all of the Non-U.S. Issuers listed on such Euronext
Regulated Market belonging to a single industry sector, in each case solely
because (A) the securities of such Non-U.S. Issuers are listed on such Euronext
Regulated Market and (B) such Euronext Regulated Market is owned directly or
indirectly by ICE Group (it being understood that if Non-U.S. Issuers can avoid
such material adverse effect by complying with Rule 12g3-2(b) under the Exchange
Act, as in effect as of the completion of the Merger, or a provision not
materially more burdensome, then such U.S. Laws shall not be deemed to have a
material adverse effect on Non-U.S. Issuers);

2)
a substantial proportion of the Non-U.S. Financial Services Firms of such
Euronext Regulated Market solely because (A) such Non-U.S. Financial Services
Firms are members of such Euronext Regulated Market (and such firm is not a
member of, and does not do business on, a NYSE Group Securities Exchange or
other U.S. market) and (B) such Euronext Regulated Market is owned directly or
indirectly by ICE Group; or

3)
to the extent the object of such U.S. Law is to regulate the market operating
rules, listing standards, or member financial services firm rules for such firms
that are not members of, and do not do business on, a NYSE Group Securities
Exchange or other U.S. market, any holder of an exchange license for a Euronext
Regulated Market in a manner that has a material adverse effect on such Euronext
Regulated Market solely because (A) such holder operates a Euronext Regulated
Market and (B) such Euronext Regulated Market is owned directly or indirectly by
ICE Group;

provided, however, that a “Material Adverse Change of U.S. Law” shall not be
deemed to have occurred with respect to any U.S. Law which (and for so long as
it) is not effective, enforceable or applicable by reason of any permanent or
temporary injunction, order or other administrative relief or which is not
self-effectuating in the absence of implementing regulations which have not yet
been adopted.
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“New U.S. Law” means a U.S. Law enacted after the date hereof.
“Nominating and Corporate Governance Committee of ICE Group” means the
Nominating and Corporate Governance Committee of the Board of Directors of ICE
Group.
“Non-U.S. Financial Services Firm” means any legal entity (a) incorporated or
established in a jurisdiction outside of the United States that is a member of a
Euronext Regulated Market and is not a member of any market, securities exchange
or securities association in the United States; (b) that is not required to be
registered under the Exchange Act; (c) that does not have any securities listed
on any U.S. securities exchange and is not otherwise required to have any of its
securities registered under the Exchange Act; (d) that has not offered (within
the meaning of the Securities Act) any securities in the United States and has
not filed a registration statement with the SEC under the Securities Act; (e)
that does not engage in business in the United States; and (f) is not a member
of the National Association of Securities Dealers.
“Non-U.S. Issuer” means any legal entity (a) incorporated or established in a
jurisdiction outside of the United States that has securities listed on a
Euronext Regulated Market; (b) that does not have any securities listed on a
U.S. securities exchange and is not otherwise required to have any of its
securities registered under the Exchange Act; and (c) that has not offered
(within the meaning of the Securities Act) any securities in the United States
or filed a registration statement with the SEC under the Securities Act.

7

--------------------------------------------------------------------------------




“NYSE Euronext” has the meaning set forth in the preamble hereof.
“NYSE Group” has the meaning set forth in the Recitals.
“NYSE Group Securities Exchange” means a U.S. national securities exchange (as
defined in the Exchange Act) owned or operated by NYSE Euronext Holdings LLC or
any of its Subsidiaries from time to time.
“Ordinary Shares” means, with respect to Euronext or any Subsidiary of Euronext,
any and all ordinary or common shares or other voting securities forming part of
its capital other than Priority Shares.
“Ordinary Share Call Option Remedy” has the meaning set forth in Section 4.1(b).
“Original Governance and Option Agreement” has the meaning set forth in the
preamble hereof.
“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, government or any agency or political subdivision
thereof, or any other entity of any kind or nature.
“Priority Shares” means, with respect to Euronext or any Subsidiary of Euronext,
shares of preferred stock of Euronext or such Subsidiary, respectively, that
carry (a) no or a limited economic right or interest in Euronext or such
Subsidiary, respectively, and (b) the right to vote on, make proposals with
respect to, and impose consent requirements to approve actions in relation to,
the Assumed Matters and, only if and to the extent required under applicable
law, any other matters of Euronext or such Subsidiary, respectively. Any
Priority Shares shall be issued pursuant to the articles of association or other
relevant constituent documents of Euronext or such Subsidiary, as the case may
be.
“Priority Share Call Option Remedy” has the meaning set forth in Section 4.1(a).
“Remedies” has the meaning set forth in Section 4.1(b).
“Resolution Period” has the meaning set forth in Section 4.1(b).
“Retained Matters” means, with respect to Euronext or any Subsidiary of
Euronext, any matter other than an Assumed Matter.
“Rules” means, with respect to a Subsidiary of Euronext, the rules or
regulations, established or issued by it in relation to the operation of the
Euronext Regulated Market operated by it.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Six-Month Remedies” has the meaning set forth in Section 4.1(a).
“Subsidiary” means, with respect to any Person, any entity, whether incorporated
or unincorporated, of which at least a majority of the securities or ownership
interests having by their terms voting power to elect a majority of the board of
directors or other persons performing similar functions is directly or
indirectly owned or controlled by such Person or by one or more of the
Subsidiaries of such Person.
“U.S. Law” means any law, bill, directive, rule or regulation enacted or
executed by any Governmental Entity in the United States.
“U.S. Regulatory Authority” means any Governmental Entity in the United States
in charge of the regulation of securities, derivatives or securities exchanges
under the Exchange Act.

8

--------------------------------------------------------------------------------




1.2
Interpretation; Absence of Presumption

(a)
For the purposes hereof, (i) words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section, paragraph and Exhibit are
references to the articles, sections, paragraphs and exhibits of or to this
Agreement unless otherwise specified; (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified; (iv) the word “or” shall not be exclusive; (v) provisions shall
apply, when appropriate, to successive events and transactions; and (vi) any
reference to any Person shall include its successors and assigns. The table of
contents and headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof.

(b)
The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

2
THE FOUNDATION

2.1
Name

The Foundation was incorporated on April 4, 2007 under the name Stichting NYSE
Euronext.
2.2
Offices

The address of the principal offices of the Foundation on the date of execution
of this Agreement is: Beursplein 5, 1012 JW Amsterdam, The Netherlands.
2.3
Purposes

The purpose of the Foundation (the “Foundation Purposes”) is as follows: in (A)
determining whether there has been a Material Adverse Change of U.S. Law with
respect to an Affected Subsidiary, (B) determining whether a Material Adverse
Change of U.S. Law is continuing (including for purposes of determining when a
Remedy must be unwound), (C) deciding upon the exercise of the Remedies and (D)
exercising its rights and powers during the pendency of a Material Adverse
Change of U.S. Law, the duty of the Foundation and its Board of Directors shall
be to act in the public interests of the markets operated by Euronext and its
Subsidiaries if and only to the extent necessary to avoid or eliminate a
Material Adverse Change of U.S. Law; in all other circumstances, the duty of the
Foundation and its Board of Directors shall be to act in the best interests of
ICE Group. In the event of any conflict between the duties of the Foundation and
the Board of Directors to act in any of the circumstances referred to in (A) to
(D) (inclusive) and the duties to act in any other circumstances referred to in
the preceding sentence, the first mentioned duties shall prevail.
Notwithstanding anything to the contrary, the Foundation shall not enter into or
engage into any profit making trade or business, and it shall not have any power
to take, and it shall not take, any actions hereunder other than such as
reasonably necessary and incidental to the achievement of the Foundation
Purposes.
2.4
Articles of Incorporation

The Articles of Incorporation as set out in the Foundation’s deed of
incorporation dated April 4, 2007, have been or will be amended by execution of
a notarial deed of amendment of the Articles of Incorporation substantially in
the form as

9

--------------------------------------------------------------------------------




attached hereto as Exhibit 1. In the event of any discrepancy between any
provision of this Agreement and the corresponding provision of the Articles of
Incorporation, the latter shall be construed and applied to the extent permitted
by applicable law in accordance with the former.
2.5
Priority Shares

The parties hereto note and agree that ICE Group and Euronext shall cause the
articles of association or other relevant constituent documents of Euronext and
the respective Euronext Market Subsidiaries to authorize a separate class of
Priority Shares, which in each case shall comprise the smallest number of such
shares as may be needed to give effect to the terms of this Agreement.
Similarly, the terms of such shares shall only provide for such economic rights
and voting rights in relation to Retained Matters attached to them as shall be
required under applicable law and as shall be necessary to give effect to the
terms of this Agreement. The parties note and agree that the class of Priority
Shares provided for under the articles of association of Euronext shall comprise
only one share.
3
BOARD OF DIRECTORS

3.1
Authority

Except as specifically provided in this Agreement, the Board of Directors shall
have exclusive and complete authority to carry out the Foundation Purposes and
shall have no duties or powers except as set forth in this Agreement, the
Articles of Incorporation and applicable law. Any action taken by the Board of
Directors in accordance with the terms of this Agreement and the Articles of
Incorporation shall constitute the act of and serve to bind the Foundation. In
dealing with the Board of Directors acting on behalf of the Foundation, no
Person shall be required to inquire into the authority of the Board of Directors
to bind the Foundation. Persons dealing with the Foundation shall be entitled to
rely conclusively on the power and authority of the Board of Directors as set
forth in this Agreement.
3.2
Number and Certain Qualifications of Directors

(a)
Except to the extent that there shall be one or more vacancies on the Board of
Directors, there shall be at all times three Directors, being individuals who,
together, shall constitute the “Board of Directors,” and who shall satisfy the
eligibility requirements set forth in the following sentence (the “Eligibility
Requirements”). A Person can only serve as a Director if such Person:

(i)
is not subject to any statutory disqualification as defined in Section 3(a)(39)
of the Exchange Act as at the date of incorporation of the Foundation;

(ii)
satisfies the independence requirements of the Board of Directors of ICE Group;

(iii)
is of high repute and has experience and expertise in, or knowledge of, the
securities industry, regulation and/or corporate governance; and

(iv)
is independent to such a degree that the Director can be entrusted to resist
undue pressures.

(b)
The Nominating and Corporate Governance Committee of ICE Group shall determine
whether a person satisfies the Eligibility Requirements. In addition to
satisfying any applicable requirements under Dutch law for director candidates
in the context of the requisite declaration of no-objection to be issued by the
Dutch Minister of Finance in relation to the potential acquisition of control by
the Foundation over Euronext and its Subsidiaries pursuant to the terms of this
Agreement, the College of European Regulators shall have the right to reject any
nominee to the Board of Directors if it determines that such nominee fails to
satisfy any of the Eligibility Requirements. In that case, such nominee shall
not be appointed as a member of the Board of Directors.

3.3
Appointment of Directors; Term; Successor Directors

(a)
ICE Group hereby acknowledges and confirms the appointments of Mr. Jacques de
Larosière de Champfeu, Jonkheer Aarnout Loudon and Mr. John S. Reed, appointed
as the Foundation’s initial Directors (the “Initial


10

--------------------------------------------------------------------------------




Directors”) as of April 4, 2007, which Initial Directors were selected jointly
by NYSE Group and Euronext. By countersigning this Agreement, the Initial
Directors confirm their acceptance of their appointment in accordance with the
terms hereof.
(b)
Each party hereto represents and warrants to the other parties hereto that this
Agreement constitutes a legal, valid and binding obligation of such party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, moratorium, insolvency, and other similar laws
affecting creditors’ rights generally and to general principles of equity.

(c)
Subject to Section 3.2(b), all Directors shall be appointed by the Nominating
and Corporate Governance Committee of ICE Group. Without limitation to the
preceding provisions of Section 3.2 and this Section 3.3, it shall be a
condition to the appointment of each Director that he or she has signed an
instrument confirming his or her acceptance of and agreement with the terms and
conditions set out herein.

(d)
The first three terms of office of the Directors shall be three years each.
Following the ninth anniversary of the date of the Original Governance and
Option Agreement, the Directors shall serve for successive terms of one year
each. There shall be no limitation to the number of terms that can be served by
any Director.

(e)
Any Director may be removed at any time by the Nominating and Corporate
Governance Committee of ICE Group for Cause by a written notice delivered to the
Board of Directors; provided, however, that ICE Group shall provide prior
written notice of such removal to the College of European Regulators. In the
event that such removal would result in no Directors being in office, then such
removal shall be effective only upon the appointment by the Nominating and
Corporate Governance Committee of ICE Group of a successor Director, who shall
have the authority to act as a Director of the Foundation as of such appointment
and provided any regulatory approval of such appointment has been obtained.

(f)
Any Director may resign as such by executing an instrument in writing to that
effect and delivering that instrument to the Nominating and Corporate Governance
Committee of ICE Group with a copy to the Foundation. In the event of a
resignation, such Director shall promptly: (i) execute and deliver such
documents, instruments or other writings as may be reasonably requested by the
Nominating and Corporate Governance Committee of ICE Group, to effect the
termination of such Director’s capacity under the Articles of Incorporation and
this Agreement; (ii) deliver, to the remaining Directors, all assets, documents,
instruments, records and other writings related to the Foundation as may be in
the possession of such Director; and (iii) otherwise assist and cooperate in
effecting the assumption of such Director’s obligations and functions by his or
her successor Director.

(g)
Upon the resignation, retirement, removal or incompetency (determined by a court
of competent jurisdiction or a competent Government Entity) or death of a
Director, the Nominating and Corporate Governance Committee of ICE Group shall
have the power to appoint a successor Director for the remaining portion of such
Director’s current term in office subject to and in accordance with Section 3.2
hereof and this Section 3.3 and the applicable provisions of the Articles of
Incorporation. Such appointment shall specify the date on which such appointment
shall be effective. Every successor Director appointed hereunder shall execute,
acknowledge and deliver to the Nominating and Corporate Governance Committee of
ICE Group and the Foundation an instrument accepting such appointment and
thereupon such successor Director, without any further act, deed or conveyance,
shall become vested with all the rights, powers and duties of a Director.

(h)
The resignation, retirement, removal, incompetency (determined by a court of
competent jurisdiction or Government Entity) or death of a Director shall not
operate to dissolve, terminate or annul the Foundation. Whenever a vacancy in
Director shall occur, until such vacancy shall be filled by the appointment of a
Director


11

--------------------------------------------------------------------------------




in accordance with Section 3.3(g), the Directors or Director remaining in office
shall have all the powers granted to the Directors and shall discharge all the
duties imposed upon the Directors by this Agreement and the Articles of
Incorporation.
3.4
Actions by the Directors; Meetings of the Board of Directors

(a)
Any action of the Directors shall require the approval of a majority of the
Directors then in office acting at a meeting where there is present or
represented a quorum. A quorum shall exist where there is present or represented
a majority of the Directors then in office and in no event less than two
Directors; provided, however, that if there shall be only one Director in
office, a quorum shall exist where there is present the sole Director then in
office.

(b)
Any action of the Board of Directors shall be evidenced by a written consent,
approval or instruction, executed by the required number of Directors to approve
such action. The Directors may adopt their own rules and procedures subject to
the terms of this Agreement and of the Articles of Incorporation but may not
delegate the authority to act on behalf of the Foundation or the Directors to
any Person (except to another Director to vote on behalf of the first Director
pursuant to the instructions of such first Director at a meeting of the Board of
Directors).

(c)
Meetings of the Board of Directors may be held from time to time upon the call
of any member of the Board of Directors. Notice of any in-person meetings of the
Board of Directors shall be hand delivered or otherwise delivered in writing
(including by facsimile or e-mail, with a hard copy by overnight mail) not less
than five (5) business days before such meeting. Notice of any telephonic
meetings of the Board of Directors shall be hand delivered or otherwise
delivered in writing (including by facsimile or email, with a hard copy by
overnight mail) not less than 48 hours before a meeting. Notices shall contain a
brief statement of the time, place and anticipated purposes of the meeting.

(d)
Directors shall be entitled to participate in a meeting of the Board of
Directors by means of conference telephone or similar communications equipment
by means of which all persons participating in the meeting can hear each other
and participation in a meeting in this manner shall constitute presence in
person at such meeting. The presence (whether in person or by telephone) of a
member of the Board of Directors at a meeting shall constitute a waiver of
notice of such meeting except where such member of the Board of Directors
attends a meeting for the express purpose of objecting to the transaction of any
activity on the ground that the meeting has not been lawfully called or
convened. Any member of the Board of Directors may also waive such notice of
in-person or telephonic meetings in writing by hand delivering or otherwise
delivering (including by facsimile or e-mail, with a hard copy by overnight
mail) such written waiver to all other members of the Board of Directors.

3.5
Duties of the Directors

(a)In discharging their duties, the Foundation and its Directors shall:
(i)
consult reasonably and cooperate in good faith with ICE Group, Euronext, its
relevant Affected Subsidiaries and the relevant European Regulators, including
in connection with any exercise of the Remedies; and

(ii)
in (A) determining whether a Material Adverse Change of U.S. Law has occurred,
(B) determining whether a Material Adverse Change of U.S. Law is continuing
(including for purposes of determining when a Remedy must be unwound), (C)
deciding upon the exercise of the Remedies, and (D) exercising its rights and
powers during the pendency of a Material Adverse Change of U.S. Law, act in the
public interests of the markets operated by Euronext and its Subsidiaries if and
only to the extent necessary to avoid or eliminate a Material Adverse Change of
U.S. Law; in all other circumstances, the duty of the Foundation and its Board
of Directors shall be to act in the interests of ICE Group. In the event of any
conflict between the duties of the Board of Directors to act in any of the
circumstances referred to in (A) to (D) (inclusive) and the duties to act in any
other circumstances referred to in the preceding sentence, the first mentioned
duties shall prevail.


12

--------------------------------------------------------------------------------




(b)
The Directors and the Foundation need perform only those duties as are
specifically set forth in in this Agreement and the Articles of Incorporation or
applicable Dutch law and as are contemplated by any other agreement to which the
Directors or the Foundation are a party and no other and no implied covenants or
obligations shall be read into this Agreement against or for the benefit of the
Directors or the Foundation.

(c)
The duties and responsibilities of the Directors shall be as provided by this
Agreement, the Articles of Incorporation and applicable Dutch law.
Notwithstanding the foregoing, no provision of this Agreement shall require any
Director to expend or risk such Director’s own funds or otherwise incur any
financial liability in the performance of any of such Director’s duties
hereunder, or in the exercise of any of such Director’s rights or powers.
Whether or not therein expressly so provided, every provision of this Agreement
relating to the conduct or affecting the liability of or affording protection to
the Directors shall be subject to the provisions of this Article. To the extent
that a Director has duties and liabilities relating to the Foundation, such
Director shall not be liable to the Foundation or to any other Person for such
Director’s good faith reliance on the provisions of this Agreement.

(d)
In the absence of a Director’s gross negligence, misconduct or bad faith on its
part, such Director may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon notices, certificates or
opinions that by any provision of this Agreement or the Articles of
Incorporation are permitted or required to be furnished to such Director,
provided, that such notices, certificates or opinions conform to the
requirements of this Agreement or the Articles of Incorporation. A Director may
rely on any document believed by it to be genuine and to have been signed or
presented by the proper person. Such Director need not investigate any fact or
matter stated in the document.

3.6
Compensation of Directors

Directors may be paid such compensation for their services and such
reimbursement for expenses of attendance at meetings as the Board of Directors
of ICE Group may from time to time determine.
4
REMEDIES

4.1
Exercise of Remedies

(a)
If a Material Adverse Change of U.S. Law shall have occurred with respect to an
Affected Subsidiary, and such Material Adverse Change of U.S. Law shall continue
to be in effect with respect to such Affected Subsidiary for a period of six (6)
months after such occurrence, then, subject to Sections 4.1(c) and 4.1(d) and
only upon approval of the Board of Directors and following notice to and, if and
to the extent required under European Exchange Regulations applicable at the
time, approval by the applicable European Regulators, the Foundation may
exercise any of the following remedies (each a “Six-Month Remedy”):

(i)
deliver confidential or public and non-binding or binding advice or a
recommendation to ICE Group or Euronext with respect to such Affected Subsidiary
relating to the Assumed Matters;

(ii)
assume management responsibilities of Euronext or the Affected Subsidiary solely
with respect to some or all of the Assumed Matters; and

(iii)
exercise the call option over Priority Shares, as set forth in clause (i) of
Section 4.2(a) (the “Priority Share Call Option Remedy”).


13

--------------------------------------------------------------------------------




(b)
If a Material Adverse Change of U.S. Law shall have occurred with respect to an
Affected Subsidiary, and such Material Adverse Change of U.S. Law shall continue
to be in effect with respect to such Affected Subsidiary for a period of nine
(9) months after such occurrence (the “Resolution Period”), then, subject to
Sections 4.1(c) and 4.1(d) and only upon approval of the Board of Directors and
following notice to and, if and to the extent required under European Exchange
Regulations applicable at the time, approval by the applicable European
Regulators, the Foundation may exercise the call option over Ordinary Shares, as
set forth in clause (ii) of Section 4.2(b) (such remedy, the “Ordinary Share
Call Option Remedy” and together with the Priority Share Call Option Remedy, the
“Call Option Remedies” and together with the Six-Month Remedies, the
“Remedies”).

(c)
Notwithstanding anything to the contrary in this Agreement, the Foundation shall
have the right to exercise a Remedy only if and to the extent that such Remedy
(i) causes all Affected Subsidiaries to cease to be subject to a Material
Adverse Change of U.S. Law; and (ii) is the Remedy available that causes the
least intrusion on the conduct of the business and operations of ICE Group,
Euronext, the Affected Subsidiaries and their respective Subsidiaries by their
respective governing bodies. In determining whether a Remedy satisfies the
conditions set forth in clause (ii) of the immediately preceding sentence:

A.
negative control by the Foundation over the business and operations of ICE
Group, Euronext, the Affected Subsidiaries and their respective Subsidiaries
shall be preferred over affirmative control by the Foundation;

B.
authority of the Foundation shall be asserted over the fewest and most narrow
decisions of ICE Group, Euronext, the Affected Subsidiaries and their respective
Subsidiaries;

C.
a Remedy covering fewer entities and subsidiary entities (such as an Affected
Subsidiary) shall be preferred over a Remedy covering more entities and parent
entities (such as Euronext);

D.
the Priority Share Call Option Remedy shall be viewed as a Remedy of last resort
among the Six-Month Remedies; and

E.
the Ordinary Share Call Option Remedy shall be viewed as a Remedy of last resort
among all Remedies.

(d)
Prior to the exercise of any Remedy, the Board of Directors must first:

(i)
consult with the Board of Directors of ICE Group, the Board of Directors of
Euronext and the College of European Regulators and any other relevant European
Regulators during the Resolution Period to consider alternatives to the exercise
of such Remedy, whether as suggested by any of the foregoing or otherwise, to
address or mitigate the effects of any Material Adverse Change of U.S. Law,
taking into account any possible adverse consequences for ICE Group or Euronext
in terms of taxation or accounting treatment, acting in each case in the best
interests of ICE Group; and

(ii)
after such consultation, notify in writing to the Board of Directors of ICE
Group and the Managing Board and the Supervisory Board of Euronext that the
Board of Directors has determined in its reasonable opinion that such Remedy
satisfies the conditions set forth in Section 4.1(c).

(e)
Any determination as to whether there has been a Material Adverse Change of U.S.
Law with respect to an Affected Subsidiary and whether such Material Adverse
Change of U.S. Law is continuing shall be made by the Board of Directors. The
Board of Directors shall be entitled to change its determination as to whether a
Material Adverse Change of U.S. Law shall have occurred and/or is continuing,
and in no event shall the Foundation be obligated to exercise any Remedy.

(f)
Without limitation to the standards set forth in section 4.1(c) above, the
exercise of one or more Remedies at any point in time shall not limit the right
of the Foundation to exercise further Remedies at one or more later times.


14

--------------------------------------------------------------------------------




(g)
Nothing in this Agreement shall prohibit the European Regulators from bringing
such matters to the attention of the Board of Directors as the European
Regulators deem relevant or from providing advice to the Board of Directors at
any time before or after the occurrence of a Material Adverse Change of U.S.
Law.

(h)
Nothing in this Agreement shall (i) limit the ability of the Board of Directors
to provide confidential non-binding advice to ICE Group at any time before the
end of the Resolution Period or (ii) prevent ICE Group, in its sole discretion,
from implementing any remedy at any time before the end of the Resolution
Period.

4.2
Call Option Remedies

(a)
If the Foundation shall exercise a Call Option Remedy, ICE Group, Holdco and
Euronext, as applicable, shall take, or shall cause their respective
Subsidiaries to take, such actions as are necessary to (i) issue to the
Foundation, or cause the issuance to the Foundation of, the Priority Shares of
Euronext or the Affected Subsidiary or (ii) transfer to the Foundation, or cause
the transfer to the Foundation of, the minimum number of Ordinary Shares of
Euronext or the Affected Subsidiary necessary, in the reasonable opinion of the
Board of Directors, to cause all Affected Subsidiaries to cease to be subject to
a Material Adverse Change of U.S. Law (the securities transferred or issued to
the Foundation, the “Deposited Securities”).

(b)
In exchange for the issuance or transfer of the Deposited Securities to the
Foundation, the Foundation shall (i) issue Depositary Receipts to ICE Group or,
if not ICE Group itself, to (A) in the case of Deposited Securities that are
Priority Shares, the entity holding a majority of voting securities of the
issuer of the Priority Shares and (B) in the case of Deposited Securities that
are Ordinary Shares, the Subsidiary that transferred such Ordinary Shares to the
Foundation (each, a “Beneficiary Subsidiary”), and such Depositary Receipts
shall represent all economic rights to which a holder of the Deposited
Securities is entitled and (ii) grant an irrevocable proxy to ICE Group (or such
Beneficiary Subsidiary, as the case may be) to vote the Deposited Securities on
all Retained Matters. In the case of the Depositary Receipts issued in respect
of the Priority Shares, the proxy shall be irrevocable and shall cover all
Retained Matters. In the case of Depositary Receipts issued in respect of
Ordinary Shares, the proxy shall be irrevocable and shall cover all Retained
Matters, except if and to the extent the granting of such proxy would prevent
the Ordinary Share Call Option Remedy from causing the Affected Subsidiaries to
cease to be subject to a Material Adverse Change of U.S. Law (in which case the
proxy shall cover as many of the Retained Matters and be irrevocable to the
maximum extent possible such that the Ordinary Share Call Option Remedy may
cause the Affected Subsidiaries to cease to be subject to a Material Adverse
Change of U.S. Law).

(c)
If the Foundation shall exercise a Call Option Remedy, the Foundation shall
deliver a written notice to ICE Group specifying (i) that the Board of Directors
has determined to exercise the Priority Share Call Option Remedy or the Ordinary
Share Call Option Remedy, as applicable, in accordance with the terms of this
Agreement, (ii) that the Board of Directors has determined that such Call Option
Remedy is the only Remedy that can cause all of the Affected Subsidiaries to
cease to be subject to a Material Adverse Change of U.S. Law; and (iii) whether
such Call Option Remedy is for Priority Shares and/or Ordinary Shares of
Euronext and/or any Affected Subsidiary or Subsidiaries and the number of
Priority Shares and/or Ordinary Shares to which such Call Option Remedy applies.

4.3
Operation of the Foundation Property


15

--------------------------------------------------------------------------------




(a)
Subject to Section 2.3, the Board of Directors shall act in a manner designed to
enhance and preserve the Foundation Property in the best interest of ICE Group.
The Board of Directors is empowered with respect to the Foundation Property to
exercise from time to time in its discretion and without prior judicial
authority all powers granted to them in this Agreement including all acts
necessary to exercise such powers, such as selecting any associate, officer or
employee of such business and to engage, compensate and discharge such Persons.
Persons dealing with the Foundation shall not be obligated to look to the
application of any moneys or other property paid or delivered to the Foundation.
All powers and discretions given to the Board of Directors or the Foundation by
this Agreement shall be absolute and uncontrolled, and each exercise thereof in
good faith shall be conclusive on all Persons, including Persons unascertained
or not born.

(b)
Except as otherwise expressly provided in this Agreement, the Board of Directors
shall not be required (i) to file any account or report of the Directors’
administration of the Foundation hereby created in any court unless demand
therefor in writing has been made by any Person entitled by law to make such
demand, (ii) to furnish any surety for the proper performance of the Directors’
duties hereunder or (iii) to procure authorization by any court in the exercise
of any power conferred upon the Directors by this Agreement.

(c)
In no event shall the Foundation or any Director sell, transfer, convey, assign,
dispose, pledge (or agree to sell, transfer, convey, assign, dispose or pledge)
any Deposited Securities or other property of the Foundation except (i) as
expressly set forth in Section 4.4 of this Agreement, (ii) as expressly set
forth in the Articles of Incorporation or the Conditions of Administration or
(iii) in circumstances permitted by the terms of this Agreement, pursuant to
written instruction from ICE Group approved by the Board of Directors of ICE
Group.

4.4
Unwinding of Remedies

(a)
Notwithstanding anything to the contrary set forth in this Agreement, ICE Group
shall have the right, at any time and regardless of whether a Material Adverse
Change of U.S. Law shall be continuing, to request and cause the unwinding of
any Remedy for the purpose of and to the extent necessary to effect a
divestiture or spin-off of all or part of its interest in Euronext or the
Affected Subsidiary (whether or not held by the Foundation).

(b)
If and when (1) any Affected Subsidiary shall cease to be subject to a Material
Adverse Change of U.S. Law or (2) ICE Group shall have exercised its right
pursuant to Section 4.4(a) of this Agreement:

(i)
any Remedy implemented by the Foundation with respect to such Affected
Subsidiary shall be immediately unwound and extinguished, unless otherwise
specified by ICE Group; and

(ii)
ICE Group or the issuer of such Priority Shares (in the case of Deposited
Securities that are Priority Shares) or the Beneficiary Subsidiary (in the case
of Deposited Securities that are Ordinary Shares) issuing or transferring any
Deposited Securities to the Foundation, as the case may be, shall reacquire such
Deposited Securities with respect to such Affected Subsidiary, with simultaneous
cancellation of any Depositary Receipts with respect to such Affected
Subsidiary.

None of ICE Group or any of its Subsidiaries (including any Beneficiary
Subsidiary) shall be obligated to make any payment to the Foundation or any
other Person as a result of the reacquisition of Deposited Securities pursuant
to this Section 4.4.
4.5
Further Assurances

Upon exercise by the Foundation of a Remedy in accordance with this Agreement,
each of ICE Group and Euronext shall, and shall cause their Subsidiaries to,
cooperate and take any and all action, promptly upon the request of the
Foundation, to implement the relevant Remedy.
5
CONSIDERATIONS OF THE BOARD OF DIRECTORS

5.1
Euronext Subsidiaries


16

--------------------------------------------------------------------------------




(a)
Without limitation to Section 2.3 and Section 3.5, in discharging his or her
responsibilities as a Director, each Director must, to the fullest extent
permitted by applicable law, take into consideration the effect that the
Foundation’s actions would have on the ability of:

(i)
Euronext and the Euronext Market Subsidiaries to carry out their respective
responsibilities under the European Exchange Regulations as actual or deemed
operators of Euronext Regulated Markets; and

(ii)
ICE Group, Euronext, the Euronext Market Subsidiaries and the Euronext Regulated
Markets (A) to engage in conduct that fosters and does not interfere with the
ability of ICE Group, Euronext, the Euronext Market Subsidiaries and the
Euronext Regulated Markets to prevent fraudulent and manipulative acts and
practices in the securities markets; (B) to promote just and equitable
principles of trade in the securities markets; (C) to foster cooperation and
coordination with persons engaged in regulating, clearing, settling, processing
information with respect to, and facilitating transactions in securities; (D) to
remove impediments to and perfect the mechanisms of a free and open market in
securities; and (E) in general, to protect investors and the public interest.

(b)
The Foundation and its Directors shall give due regard to the preservation of
the independence of the self-regulatory function of the Euronext Market
Subsidiaries (to the extent of each Euronext Market Subsidiary’s self-regulatory
function) and to its obligations to investors and the general public, and shall
not take any actions that would interfere with the effectuation of any decisions
by the board of directors or managers of the Euronext Market Subsidiaries
relating to their regulatory responsibilities (including enforcement and
disciplinary matters) or that would interfere with the ability of the Euronext
Market Subsidiaries to carry out their respective responsibilities under the
European Exchange Regulations.

5.2
Compliance with Laws

(a)
In discharging his or her responsibilities as Director, each such Director shall
(a) comply with the European Exchange Regulations and the rules and regulations
thereunder, (b) cooperate with the European Regulators and (c) cooperate with
the Euronext Market Subsidiaries pursuant to, and to the extent of, their
regulatory authority.

(b)
Nothing in this Section 5 shall create any duty owed by any Director, officer or
employee of the Foundation to any Person to consider, or afford any particular
weight to, any of the foregoing matters or to limit his or her consideration to
the foregoing matters. No Person shall have any rights against any Director of
the Foundation, the Foundation or any of its officers or employees under Section
5.1 or this Section 5.2.

5.3
Submission to Jurisdiction of Amsterdam Courts and the European Regulators

To the extent necessary for purposes of the European Exchange Regulations and to
the extent permitted and possible under applicable law, the Foundation and each
of the Directors shall be deemed to irrevocably submit to the jurisdiction of
the courts of Amsterdam and of each other European capital where a Euronext
Market Subsidiary has its principal office or corporate seat and to the
jurisdiction of the relevant European Regulators for the purposes of any suit,
action or proceeding pursuant to the European Exchange Regulations and the rules
and regulations thereunder, commenced or initiated by any European Regulator
arising out of, or relating to, the activities of the Euronext Market
Subsidiaries (and shall be deemed to agree that the Foundation may serve as the
agent for purposes of service of process in such suit, action or proceeding),
and the Foundation and each such Director, by virtue of his acceptance of any
such position, shall be deemed to waive, and agree not to assert by way of
motion, as a defense or otherwise in any such suit, action or proceeding, any
claims that it or they are not personally subject to the jurisdiction of the
relevant European Regulator, that such suit, action or proceeding is an
inconvenient forum or that the venue of such suit, action or proceeding is
improper, or that the venue of such suit, action or proceeding is improper, or
that the subject matter thereof may not be enforced in or by such courts or
agency.
5.4
Initiatives by the Board of Directors


17

--------------------------------------------------------------------------------




The Foundation and the Board of Directors shall be entitled to, and the European
Regulators shall be entitled to request the Foundation and the Board of
Directors to, provide advice to and consult with ICE Group, Euronext, the
European Regulators and any other relevant persons or bodies regarding Advocacy
Actions, and the Foundation and the Board of Directors shall be entitled to take
Advocacy Actions, to prevent a New U.S. Law or legislative proposal from
becoming a Material Adverse Change of U.S. Law, both before and after the
enactment of the relevant New U.S. Law or proposal. “Advocacy Actions” shall
consist of one or more of the following: articles, opinion letters, advertising,
press releases and lobbying efforts (including those directed at U.S. Congress,
the U.S. President, the SEC or other U.S. Governmental Entity or those directed
at the general public).
5.5
Request from ICE Group or DNO Holder

(a)
Notwithstanding Section 4.1(c), Section 4.1(d), Section 4.1(e) or any other
provision of this Agreement, if and when requested by ICE Group, the Foundation
and its Board of Directors shall be authorized, and obligated, to exercise any
Remedy, including but not limited to any Call Option Remedy, as shall be so
requested, subject to the prior written approval of the College of European
Regulators and any other relevant European Regulators as and to the extent
required under applicable European Exchange Regulations (including the terms and
conditions of any relevant exchange licenses or recognitions or declarations of
non-objection issued to or in respect of any Euronext Market Subsidiary or
Euronext Regulated Market).

(b)
Notwithstanding Section 4.1(c), Section 4.1(d), Section 4.1(e) or any other
provision of this Agreement, if and when requested by ICE Group, NYSE Euronext
or NYSE Euronext (International) B.V., Holdco and Euronext (each, a “DNO
Holder”), in each case having been so directed by the Dutch Minister of Finance
pursuant to Section 6.3 of any of the declarations of non-objection granted on
February 20, 2007 and ·, respectively, by the Dutch Minister of Finance under
the Dutch Act on Financial Supervision (Wet op het financieel toezicht; as
amended from time to time, the “Act”) to each of the respective DNO Holders, as
amended (each, a “DNO”), the Foundation and its Board of Directors shall be
authorized and obligated to exercise any Remedy, including but not limited to
any Call Option Remedy, with respect to Euronext only as shall be so requested
by any DNO Holder pursuant to the directions of the Dutch Minister of Finance.

(c)
Notwithstanding Section 4.4(b)(ii) of this Agreement, any and all Ordinary
Shares or Priority Shares transferred or issued to and held by the Foundation
pursuant to the exercise of a Remedy under Section 5.5(a) or Section 5.5(b)
shall continue to be held by the Foundation until ICE Group or the relevant
other DNO Holder making the request under Section 5.5(a) or Section 5.5(b), as
the case may be, shall withdraw such request (in which case the Remedy shall be
unwound in accordance with Section 4.4). However, nothing in this paragraph (c)
shall limit the rights and powers of the Foundation and its Board of Directors
to exercise a Remedy in accordance with the provisions of this Agreement other
than this Section 5.5. It is understood and agreed that if the Board of
Directors has concluded at any time prior to or after a request is withdrawn as
referred to in the first sentence of this Section 5.5(c) that a Material Adverse
Change of U.S. Law has occurred and is continuing, the other provisions of this
Agreement, including Sections 4.1, 4.2 and 4.3, shall prevail over the first
sentence of this Section 5.5(c) and the Board of Directors shall decide upon the
exercise of the rights and powers of the Foundation and the Board of Directors
thereunder in its sole discretion and independent from any DNO Holder in
accordance with the terms of this Agreement (other than this Section 5.5).


18

--------------------------------------------------------------------------------




(d)
For the avoidance of doubt, any such Ordinary Shares and Priority Shares
transferred or issued to and held by the Foundation pursuant to the exercise of
a Remedy under Section 5.5(a) or Section 5.5(b) shall be deemed to have been
transferred or issued to the Foundation pursuant to a Call Option Remedy and
shall be treated accordingly for all purposes of this Agreement (subject to
Section 5.5(c) of this Agreement) and otherwise.

(e)
The parties note and agree that the preceding provisions of this Section 5.5 do
not constitute and shall not be understood as being intended to constitute, a
waiver of any rights or remedies that any DNO Holder and/or the Foundation may
have under the Act or otherwise under applicable law to challenge, object or
appeal against any direction by the Dutch Minister of Finance (or any other
relevant European Regulator) pursuant to or in connection with any DNO or
otherwise.

6
CONFIDENTIAL INFORMATION

6.1
Limits on Disclosure

To the fullest extent permitted by applicable law, all confidential information
that shall come into the possession of the Foundation pertaining to the
self-regulatory function of any Euronext Market Subsidiary under the European
Exchange Regulations as operator of a Euronext Regulated Market (including but
not limited to disciplinary matters, trading data, trading practices and audit
information) contained in the books and records of any of the Euronext Market
Subsidiaries (the “Euronext Confidential Information”) shall (a) not be made
available to any Persons (other than as provided in Sections 6.2 and 6.3) other
than to those officers, directors, employees and agents of ICE Group and
Euronext and Directors that have a reasonable need to know the contents thereof;
(b) be retained in confidence by the Foundation and the Directors; and (c) not
be used for any commercial purposes.
6.2
Certain Disclosure Permitted

Notwithstanding Section 6.1, nothing in this Agreement shall be interpreted so
as to limit or impede:
(a)
the rights of the European Regulators or any of the Euronext Market Subsidiaries
to have access to and examine such Euronext Confidential Information pursuant to
the European Exchange Regulations and the rules and regulations thereunder; or

(b)
the ability of any officers, directors, employees or agents of ICE Group,
Euronext or the Directors to disclose the Euronext Confidential Information
received in accordance with relevant applicable law to the European Regulators
or the Euronext Market Subsidiaries.

6.3
Inspection

The Foundation’s books and records shall be subject at all times to inspection
and copying by:
(a)the European Regulators;
(b)
any Euronext Market Subsidiary; provided, that such books and records are
related to the operation or administration of such Euronext Market Subsidiary or
any other Euronext Market Subsidiary over which such Euronext Market Subsidiary
has regulatory authority or oversight; and

(c)
ICE Group and Euronext and their respective officers, directors, employees and
agents.

7
LIABILITY, INDEMNIFICATION AND EXCULPATION

7.1
Liability

(a)Except as expressly set forth in this Agreement, the Directors shall not be:
(i)
personally liable for the payment of any amounts owed by the Foundation, which
payment shall be made solely from the assets of the Foundation, if any; or


19

--------------------------------------------------------------------------------




(ii)
required to pay to the Foundation or to any other Person any deficit upon
dissolution of the Foundation or otherwise.

(b)
The Directors will have no liability to any Person unless such liability shall
be established in a final and non-appealable judicial determination by a court
of competent jurisdiction in accordance with applicable law.

(c)
None of Euronext, ICE Group or any of their affiliates, directors, officers or
employees shall be liable in any capacity for any actions of the Directors of
the Foundation pursuant to this Agreement or for any debts, liabilities or other
obligations of the Foundation or the Directors except as expressly provided
herein.

7.2
Exculpation

No Director or officer or employee of the Foundation shall be liable to the
Foundation, or any other Person, for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such Director or officer
or employee of the Foundation in good faith on behalf of the Foundation and in a
manner reasonably believed to be within the scope of the authority conferred on
such Director by this Agreement, the Articles of Incorporation or applicable
law, except that a Director shall be liable for any such loss, damage or claim
incurred by reason of such Director’s willful misconduct or gross negligence.
7.3
Indemnification

To the fullest extent permitted by applicable law, a Director shall be entitled
to indemnification from the Foundation, Euronext and ICE Group, and each of the
Foundation, Euronext and ICE Group hereby undertakes to indemnify each Director
and each former Director, for any loss, damage or claim incurred by such
Director by reason of any act or omission performed or omitted by such Director
in good faith on behalf of the Foundation and in a manner reasonably believed to
be within the scope of the authority conferred on such Director by this
Agreement, the Articles of Incorporation or applicable law, except that no
Director shall be entitled to be indemnified in respect of any loss, damage or
claim incurred by such Director by reason of wilful misconduct or gross
negligence with respect to such acts or omissions; provided, that the
Foundation, Euronext and ICE Group shall each have full liability towards each
of the Directors under this Section 7.3 on a joint and several basis
(hoofdelijk).
7.4
Insurance

Euronext on behalf of the Foundation shall purchase and maintain insurance to
cover its indemnification obligations set forth herein, as well as any other
liabilities of the Directors. Euronext shall provide notice to the Directors
thirty (30) days prior to the expiration or termination of such insurance.
7.5
Survival

This Section 7 shall survive any termination of this Agreement and dissolution
of the Foundation.
8
MISCELLANEOUS

8.1
Capital, Costs and Expenses

Euronext shall fund an initial amount of capital of the Foundation and shall pay
as its own costs, or reimburse to the Foundation or indemnify it against, any
and all costs and expenses incurred by the Foundation.
8.2
Amendments


20

--------------------------------------------------------------------------------




Except as otherwise provided in this Agreement, and subject to the prior written
approval of the College of European Regulators and any other relevant European
Regulators as and to the extent required under applicable European Exchange
Regulations (including the terms and conditions of any relevant exchange
licenses or recognitions or declarations of non-objection issued to or in
respect of any Euronext Market Subsidiary or Euronext Regulated Market), this
Agreement may only be amended by a written instrument signed by (a) ICE Group,
(b) Euronext and (c) the Foundation; provided, however, that no provision of
this Agreement granting rights or benefits to or creating obligations of
Directors personally, can be amended without the written consent of the
Directors in office for the time being. Any amendment adopted in accordance with
the foregoing shall be binding upon the parties to this Agreement.
8.3
Governing Law

This Agreement and the rights of the parties hereunder and any disputes arising
under or in connection with this Agreement shall be governed by and interpreted
in accordance with the laws of the Netherlands.
8.4
Jurisdiction

(a)
The parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of Amsterdam, the Netherlands, in respect of any claim, dispute or
controversy relating to or arising out of or in connection with the negotiation,
interpretation or enforcement of this Agreement or any of the documents referred
to in this Agreement or the transactions contemplated hereby or thereby (any
such claim being a “Covered Claim”). Notwithstanding the foregoing, nothing in
this Agreement shall limit the right of the Foundation, Euronext, or any of its
Subsidiaries to commence or prosecute any legal action against ICE Group or any
of its Subsidiaries in any court of competent jurisdiction in the United States
or elsewhere to enforce the judgments and orders of the Dutch courts.

(b)
Each party hereby irrevocably agrees that it will not oppose, on any ground, the
recognition, enforcement, or exequatur in a U.S. or other court of any judgment
(including but not limited to a judgment requiring specific performance)
rendered in respect of a Covered Claim by the courts of Amsterdam in first
instance or any other Dutch court in higher instance based on the submission to
jurisdiction set out in Section 8.4(a).

8.5
Entire Agreement

Without limitation to the provisions of the Articles of Incorporation, this
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings, whether written or oral, with respect to the subject matter
hereof, including the Original Governance and Option Agreement.
8.6
Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.
8.7
Governing language

This Agreement has been drafted and established in the English language. This
English version shall be the official version and shall prevail over any
translation thereof.
8.8
Third Parties


21

--------------------------------------------------------------------------------




None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor or employee of Euronext, ICE Group, the Foundation
or the Directors, any shareholder or customer of Euronext, ICE Group, any
Non-U.S. Financial Services Firm or Non-U.S. Issuer. Nothing in this Agreement
shall be deemed to create any right in any Person not a party hereto, and this
instrument shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third Person. No Person not a party hereto shall
have any right to compel performance by Euronext, ICE Group, the Foundation, or
the Directors of its obligations hereunder.
8.9
Notices

All notices and other communications hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
facsimile or other electronic transmission service to the appropriate address or
number as set forth below, and shall be deemed delivered when delivered or
transmitted, if during regular business hours, or on the next business day, if
after regular business hours, in the case of personal delivery or telecopy,
facsimile or other electronic transmission service, and one business day after
having been consigned for delivery, in the case of documented overnight delivery
service.
Notices to the Foundation shall be addressed to:
Stichting NYSE Euronext
c/o Euronext N.V.
Beursplein 5
1012 JW Amsterdam
Attention: Corporate Secretary
Facsimile: +31 20 550 4899
or at such other address and to the attention of such other person as the
Foundation may designate by written notice to the parties hereto.
Notices to Euronext and Holdco shall be addressed to:
Euronext N.V.
Beursplein 5
1012 JW Amsterdam
Attention: Corporate Secretary
Facsimile: +31 20 550 4899
with a copy to:
Euronext N.V.
39 rue Cambon
75039 Paris Cedex 01
Attention: General Counsel
Facsimile: +33 1 4927 5418
or at such other address and to the attention of such other person as Euronext
or Holdco may designate by written notice to the parties hereto.
Notices to ICE Group or NYSE Euronext Holdings LLC shall be addressed to:
IntercontinentalExchange, Inc.
2100 RiverEdge Parkway, Suite 500
Atlanta, Georgia 30328
Attention: Johnathan H. Short, Senior Vice President, General Counsel and
Corporate Secretary
Facsimile: +1 770 937 0020

22

--------------------------------------------------------------------------------




with a copy to:
Shearman & Sterling LLP
Broadgate West
9 Appold Street
London EC2A 2AP
Attention: Barney Reynolds
Facsimile: +44 207 655 5259
or at such other address and to the attention of such other person as ICE Group
or NYSE Euronext Holdings LLC may designate by written notice to the parties
hereto.
8.10
Severability

Any provision hereof which is invalid or unenforceable shall be ineffective to
the extent of such invalidity or unenforceability, without affecting in any way
the remaining provisions hereof.
8.11
Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that none
of the parties hereto will directly or indirectly assign (except any assignment
that occurs by operation of law or in connection with a merger, tender offer,
exchange offer or sale of all or substantially all of the assets of a party) its
rights or delegate its obligations under this Agreement without the express
prior written consent of (a) ICE Group, (b) Euronext, (c) the Foundation and (d)
the College of European Regulators and any other relevant European Regulators as
and to the extent required under applicable European Exchange Regulations
(including the terms and conditions of any relevant exchange licenses or
recognitions or declarations of non-objection issued to or in respect of any
Euronext Market Subsidiary or Euronext Regulated Market).
8.12
Accession by NYSE Euronext

In the event that NYSE Euronext Holdings LLC (referred to in the Merger
Agreement as “Yankees Merger Sub”) ceases to exist in the course of and as a
result of the restructuring of the Yankees Merger (as described and defined
under “Restructuring of the Mergers” in the Merger Agreement), ICE Group will
procure that NYSE Euronext (referred to in the Merger Agreement as “Yankees”)
will accede to this Agreement as if it were an original party hereto, by
execution of a written instrument to that effect, without any further action
being required on the part of the other parties to this Agreement which hereby
confirm their approval of such accession. Effective as of the time NYSE Euronext
shall have acquired from NYSE Euronext Holdings LLC all or substantially all of
the latter’s assets and liabilities in the context of the restructuring of the
Yankees Merger, NYSE Euronext shall replace NYSE Euronext Holdings LLC as a
party to this Agreement and NYSE Euronext Holdings LLC shall cease to be a party
hereto. As of that time, unless the context requires otherwise, all references
in this Agreement to “NYSE Euronext Holdings LLC” shall be read or construed as
references to NYSE Euronext.
8.13
Termination

(a)
The initial term of this Agreement shall be ten (10) years from the date of the
Original Governance and Option Agreement. The Board of Directors or the College
of European Regulators may renew the term of this Agreement for successive
one-year terms by providing written notice to the parties hereto of such
extension prior to the scheduled expiration of this Agreement; provided,
however, that any extension that would cause the term of this Agreement to
continue past the 20th anniversary of the date of the Original Governance and
Option Agreement


23

--------------------------------------------------------------------------------




shall require the prior written consent of ICE Group. Notwithstanding anything
to the contrary, ICE Group shall be obligated to provide its consent to continue
the term of this Agreement, and this Agreement and the rights, powers and
remedies set forth herein shall remain in full force unless and until
terminated, amended or novated by the parties hereto with the prior written
approval of the College of European Regulators.
(b)
If ICE Group does not provide its prior written consent to the extension of the
term of this Agreement, (a) ICE Group must provide written notice to the College
of European Regulators of its intention not to provide its consent at least one
year prior to the scheduled expiration of this Agreement; and (b) following a
request from the College of European Regulators, ICE Group and Euronext will
review and discuss with the College of European Regulators the possibility of
renewing this Agreement or adopting alternatives based on the then existing
facts and circumstances. Upon the expiration of the term of this Agreement,
subject to Section 8.13(a), this Agreement shall terminate and be of no further
force or effect.

(c)
The parties hereto note and agree that pursuant to its Articles of
Incorporation, the Foundation shall automatically be dissolved and enter into
liquidation upon termination of this Agreement in accordance with its terms,
unless this Agreement is novated or replaced by alternative arrangements
pursuant to Section 8.13(a).

8.14
Certain United States Tax Matters

The Foundation shall make an entity classification election pursuant to U.S.
Treasury Regulation Section 301.7701-3 to be treated as a “disregarded entity”
for United States federal income tax purposes effective as of a date to be
specified by ICE Group. It is the intention of the parties that, for United
States federal income tax purposes, any property held by the Foundation pursuant
to this Agreement be treated as held in trust for, and owned by, ICE Group
(provided that (i) to the extent such property (including Deposited Securities
that are Ordinary Shares) is transferred to the Foundation by a Subsidiary of
ICE Group, it shall be treated as held in trust for, and owned by, such
Subsidiary, and (ii) to the extent Deposited Securities that are Priority Shares
are issued to the Foundation, such Priority Shares shall be treated as held in
trust for, and owned by, the ICE Group Subsidiary holding all or the majority of
the Ordinary Shares of the issuer of the Priority Shares immediately prior to
such issuance).
8.15     Intermediate holding companies
ICE Group will procure that each of its direct or indirect subsidiaries that
directly or indirectly holds shares in Euronext or any Euronext Market
Subsidiaries will do all that is necessary in order to ensure that this
Agreement is implemented in accordance with its terms and ICE Group will not
amend the corporate structure of the group to which ICE Group belongs in such
manner as may jeopardise implementation of this Agreement in accordance with its
terms.




[Signatures are on next page]











24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf, all as of the day and year first above written.
INTERCONTINENTALEXCHANGE GROUP, INC.






BY: /s/ Andrew J. Surdykowski______
Name: Andrew J. Surdykowski
Title: Assistant Corporate Secretary


NYSE EURONEXT HOLDINGS LLC






By: /s/ Johnathan H. Short________
Name: Johnathan H. Short
Title: Manager


EURONEXT N.V.






By: /s/ Dominique Cerutti_________              By: /s/ Rolland Bellegrade____
Name: Dominique Cerutti                    Name: Rolland Bellegrade
Title: Chairman of the Managing Board             Title: Member of the Managing
Board


NYSE EURONEXT (HOLDING) N.V.


By: /s/ Dominique Cerutti_________              By: /s/ Rolland Bellegrade____
Name: Dominique Cerutti                    Name: Rolland Bellegrade
Title: Chairman of the Managing Board             Title: Member of the Managing
Board


STICHTING NYSE EURONEXT             THE DIRECTORS




By: /s/ Jacques de Larosière de Champfeu            By: /s/ Jacques de Larosière
de Champfeu
Name: Jacques de Larosière de Champfeu         Name: Jacques de Larosière de
Champfeu
Title: Member of the Board of Directors
                
By: /s/ Aarnout Loudon
              By: /s/ Aarnout Loudon

Name:     Aarnout Loudon                  Name:     Aarnout Loudon
Title:     Member of the Board of Directors


By: /s/ John S. Reed                  By: /s/ John S. Reed
me:     John S. Reed                    Name:     John S. Reed
Title:     Member of the Board of Directors    

25